Appeal from a decision of the Workers’ Compensation Board, filed February 21, 1992, as amended by decision filed October 30, 1992, which ruled that claimant sustained an accidental injury in the course of her employment.
The Workers’ Compensation Board found that claimant’s emotional problems were caused by the stress of her employment and ruled that she had sustained an accident which was *916causally related to her employment. We affirm. Claimant’s testimony that her new position was stressful and frustrating, and that of claimant’s psychiatrist that her adjustment disorder was closely related to the stress she had encountered at work, provides substantial evidence to support the Board’s finding (see, Matter of Greene v Freihofer Baking Co., 180 AD2d 980; Matter of Rackley v County of Rensselaer, 141 AD2d 232, lv dismissed 74 NY2d 791).
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.